Allowable Subject Matter
Claims 1 and 3-9 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a cooling system wherein multiple pipes are protruded from a lower surface of the evaporation chamber such that the multiple discharge holes are formed at a position higher than a liquid accumulation region of the evaporation chamber and the first drain line is connected to the liquid accumulation region of the evaporation chamber.  U.S. Patent Application Publication 2016/0372340 to Takeaki et al. teaches a substrate processing apparatus, U.S. Patent Application Publication 2016/0104605 to Hiroki teaches a substrate temperature control system and method and U.S. Patent Application Publication 2005/0133157 to Choi teaches temperature controller system for controlling temperature of an object and an apparatus including same, but they do not teach, alone or in combination the key claimed technical features, as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2009/0118872 to Nonaka et al. teaches temperature control device for target substrate, temperature control method and plasma processing apparatus including the same.
U.S. Patent Application Publication 2014/0231012 to Hinode et al. teaches a substrate processing apparatus.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/12/2021